DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached PTO 892 and IDS forms. Kim (US 2019/0181205), for example, discloses a first transistor structure comprising a first drain electrode; a first pixel electrode positioned between an edge of the display apparatus and a center of the display apparatus and comprising a first recessed structure, wherein the first recessed structure directly contacts the first drain electrode; and a second transistor structure comprising a second drain electrode. See Figures 7 and 10F, and corresponding text, especially paragraphs 80-95. However, the cited references do not anticipate or make obvious inter alia ”a second pixel electrode positioned between the edge of the display apparatus and the first pixel electrode and comprising at least one recessed structure, wherein the at least one recessed structure comprises a second recessed structure, wherein the second recessed structure directly contacts a face of the second electrode, wherein a first direction is parallel to the face of the second drain electrode, and wherein a total maximum width of the at least one recessed structure in the first direction is greater than a maximum width of the first recessed structure in the first direction”, as required by present Claim 1, and dependent Claims thereof, Claims 2-5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				       Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 4-5 are objected to because of the following informalities: Claims 4 and 5 comprise the same element “third recessed structure”, which belongs in the second pixel electrode in Claim 4, and the third pixel electrode in Claim 5.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
July 29, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812